IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAROD RHODES,                           §
                                        §   No. 685, 2014
        Defendant Below-                §
        Appellant,                      §
                                        §
        v.                              §   Court Below─Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for Sussex County
                                        §   Cr. ID 0803035910
        Plaintiff Below-                §
        Appellee.                       §

                           Submitted: May 11, 2015
                            Decided: July 21, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                    ORDER

        This 21st day of July 2015, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court

that:

        (1)    The appellant, Jarod Rhodes (“Rhodes”), filed this appeal from the

Superior Court’s denial of his first motion for postconviction relief. The State has

filed a motion to affirm the trial court’s judgment on the ground that it is manifest

on the face of Rhodes’ opening brief that his appeal is without merit. We agree

and affirm.

        (2)    The record reflects that Rhodes pled guilty in September 2008 to

multiple drug-related crimes, including Trafficking in Cocaine and Possession with
Intent to Deliver. The Superior Court sentenced Rhodes to a total period of thirty-

seven years at Level V incarceration, to be suspended after serving sixteen years in

prison for decreasing levels of supervision. Rhodes did not file a direct appeal.

Instead, in July 2014, Rhodes filed a motion for postconviction relief. He argued

that he was entitled to withdraw his guilty plea based on newly discovered

evidence of misconduct at the State agency formerly known as the Office of the

Chief Medical Examiner (“OCME”). The Superior Court denied Rhodes’ motion

on December 1, 2014. This appeal followed.

          (3)      After the Superior Court issued the decision below in Rhodes’ case,

this Court issued an opinion in January 2015 in the case of Brown v. State.1 In

Brown, among other things, we rejected the defendant’s postconviction claim that

he was entitled to withdraw his guilty plea because of newly discovered evidence

of a criminal investigation into misconduct at the OCME. We concluded that

evidence of the OCME investigation was impeachment evidence only and that

Brown was not entitled to disclosure of such impeachment evidence before

entering his plea agreement.2 In the context of that case, we held that Brown’s

knowing, intelligent, and voluntary guilty plea waived any right he had to test the




1
    Brown v. State, 108 A.3d 1201 (Del. 2015).
2
    Id. at 1206.

                                                 2
strength of the State’s evidence against him at trial, including the chain of custody

of the drug evidence.3

          (4)    Our decision in Brown v. State is controlling here.4 In this case, the

Superior Court ordered preparation of the transcript of Rhodes’ guilty plea before

ruling on Rhodes’ motion for postconviction relief. Upon review of that colloquy,

the Superior Court concluded that Rhodes had entered his guilty plea knowingly,

intelligently, and voluntarily. We agree. Rhodes is thus bound by the statements

he made to the Superior Court before his plea was accepted, including his

statement that he was pleading guilty because he was, in fact, guilty of the crimes

charged.5 By entering a valid guilty plea and knowingly waiving his trial rights,

Rhodes is precluded from reopening his case now to raise a claim involving

impeachment evidence that would have been relevant only at a trial.6

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                      BY THE COURT:

                                                      /s/ Karen L. Valihura
                                                             Justice

3
    Id. at 1205-06.
4
  To the extent Rhodes’ opening brief raises a due process claim challenging a 2014 amendment
to Superior Court Criminal Rule 61, Rhodes failed to raise that claim in the Superior Court in the
first instance. Accordingly, under Supreme Court Rule 8, we will not consider it for the first
time on appeal.
5
    Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
6
    Brown v. State, 108 A.3d at 1206.
                                                  3